DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 13-15, 17, 42-45, 47, 48, 53, 54, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyama et al. (2003/0090753, of record).

Regarding claim 1, Takeyama discloses an optical system (Figure 1) comprising: a grating medium (6, volume hologram element); and a grating structure in the grating medium (at least [0045] teaches a diffraction grating in the volume hologram), wherein: the grating is configured to reflect incident light of a wavelength as reflected light of the wavelength (Figure 7 depicts incident light being reflected as reflected/diffracted light; at least Figures 4-6 depict incident red band light being reflected as red band light), the incident light of the wavelength and the reflected light of the wavelength form an angle (Figure 7, i+r form an angle between the incident light and the reflected/diffracted light) bisected by a reflective axis ([0141-0143] teach a variation between i and r to be 0.1 degrees, thus a  bisecting reflective axis is considered to be offset from the "normal to the surface" plane by 0.05 degrees); the reflective axis varies by less than 1 degree where the incident light of the wavelength is incident upon the grating medium at a range of internal angles of incidence spanning at least 15 degrees (at least [0141-0143] teaches an angle of incidence of 50.6 degrees, 52.4 degrees, and 54.6 degrees, which all have the same 0.1 degree variation between the incident and reflected/diffracted light angles); and the reflective axis is offset from a surface normal of the grating medium by a non-zero angle ([0141-0143] teach a variation between I and r to be 0.1 degrees, thus a  bisecting reflective axis is considered to be offset from the "normal to the surface" plane by 0.05 degrees).

Regarding claim 2, Takeyama discloses the optical system of claim 1 wherein the range of internal angles of incidence spans at least 30 degrees (at least [0141-0143] teaches an angle of incidence of 50.6 degrees, 52.4 degrees, and 54.6 degrees).

Regarding claim 4, Takeyama discloses the optical system of claim 1 wherein: the incident light includes a first additional wavelength (at least Figures 4-6 depict incident green band light), the reflected light includes the first additional wavelength (at least Figures 4-6 depict reflected green band light), and the first additional wavelength differs from the wavelength by at least 50 nm (Examiner notes red light wavelength and green light wavelength differ by about 100 nm; [0199]).

Regarding claim 5, Takeyama discloses the optical system of claim 4, wherein: the incident light includes a second additional wavelength (at least Figures 4-6 depict incident blue band light), the reflected light includes the second additional wavelength (at least Figures 4-6 depict reflected blue band light), and the second additional wavelength differs from each of the wavelength and the first additional wavelength by at least 50 nm (Examiner notes red light wavelength and green light wavelength differ by about 100 nm, green light wavelength and blue light wavelength differ by about 100 nm, and red light wavelength and blue light wavelength differ by about 200 nm; [0199]).

Regarding claim 6, Takeyama discloses the optical system of claim 5 wherein the wavelength comprises a red wavelength (at least Figures 4-6 depict red band light; [0199]), the first additional wavelength comprises a green wavelength (at least Figures 4-6 depict green band light; [0199]), and the second additional wavelength comprises a blue wavelength (at least Figures 4-6 depict blue band light; [0199]).

Regarding claim 13, Takeyama discloses the optical system of claim 1 wherein: the incident light of the wavelength is incident upon the grating structure from inside the optical system (Figure 1 depicts incident light on 6, volume hologram element, is from inside the optical system, or through 3, first prism), and the reflected light of the wavelength exits the optical system (Figure 1 depicts light exiting through 4.sub.3, second exit surface).

Regarding claim 14, Takeyama discloses the optical system of claim 1 further comprising at least one substrate on the grating medium (3, first prism, 4, second prism).

Regarding claim 15, Takeyama discloses the optical system of claim 14 wherein the at least one substrate includes first (3, first prism) and second substrates (4, second prism) and the grating medium is disposed between the first and second substrates (Figure 1, at least [0022]).

Regarding claim 17, Takeyama discloses the optical system of claim 15 wherein the grating medium has a first index of refraction ([0221] teaches an index of refraction of 1.5254 for the hologram plane, depicted as HOE) and the first and second substrates have a second index of refraction ([0221] teaches an index of refraction of 1.524 for the first and second prisms) within 0.1 of the first index of refraction ([0221] teaches the index of refraction is the same for each element).

Regarding claim 42, Takeyama discloses a display system (at least Abstract) comprising: a grating medium (6, volume hologram element); a grating structure in the grating medium (at least [0045] teaches a diffraction grating in the volume hologram) and configured to reflect incident light as reflected light (Figure 7 depicts incident light being reflected as reflected/diffracted light), wherein: the incident light and the reflected light are separated by an angle (Figure 7, i+r separate the incident light from the reflected/diffracted light) that is bisected by a reflective axis ([0141-0143] teach a variation between i and r to be 0.1 degrees, thus a  bisecting reflective axis is considered to be offset from the "normal to the surface" plane by 0.05 degrees), and the reflective axis varies by less than 1 degree where the incident light is incident upon the grating medium at a range of internal angles of incidence spanning at least 15 degrees (at least [0141-0143] teaches an angle of incidence of 50.6 degrees, 52.4 degrees, and 54.6 degrees, which all have the same 0.1 degree variation between the incident and reflected/diffracted light angles).

Regarding claim 43, Takeyama discloses the display system of claim 42 wherein the reflective axis is oriented at a non-zero angle with respect to a surface normal of the grating medium ([0141-0143] teach a variation between I and r to be 0.1 degrees, thus a bisecting reflective axis is considered to be offset from the "normal to the surface" plane by 0.05 degrees).

Regarding claim 44, Takeyama discloses the display system of claim 42, wherein the display system is integrated into a head- mounted device (at least Figure 14, [0151]).

Regarding claim 45, Takeyama discloses the display system of claim 42, wherein the grating structure comprises a plurality of volume holograms (at least [0040] teaches three volume hologram layers).

Regarding claim 47, Takeyama discloses the display system of claim 45, wherein the plurality of volume holograms are at least partially overlapping in the grating medium (at least Figures 8a and 8b depict 6R, 6G, and 6B to be overlapping).

Regarding claim 48, Takeyama discloses the display system of claim 42, wherein the reflective axis varies by less than 1 degree where the incident light is incident upon the grating medium at a range of internal angles of incidence spanning at least 30 degrees (at least [0141-0143] teaches an angle of incidence of 50.6 degrees, 52.4 degrees, and 54.6 degrees, which all have the same 0.1 degree variation between the incident and reflected/diffracted light angles).

Regarding claim 53, Takeyama discloses the optical reflective device of claim 42, further comprising at least one substrate adjacent to the grating medium (3, first prism, 4, second prism).

Regarding claim 54, Takeyama discloses the optical reflective device of claim 53, wherein the at least one substrate includes first (3, first prism) and second substrates (4, second prism) and wherein the grating medium is disposed between the first and second substrates (Figure 1, at least [0022]).

Regarding claim 56, Takeyama discloses the display system of claim 42, wherein the incident light and the reflected light are at the same wavelength (at least Figures 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama et al. (2003/0090753, of record) in view of Choi et al. (2014/0127611).

Regarding claim 16, Takeyama discloses the optical system of claim 15 wherein the first and second substrates transmit at least 60% of the incident light of the wavelength (at least [0182-0183] teach 3, first prism, and 4, second prism, are transparent thus viewed as having at least 60% transmittance) and at least 60% of the reflected light of the wavelength (at least [0182-0183] teach 3, first prism ,and 4, second prism, are transparent thus viewed as having at least 60% transmittance).
Takeyama fails to teach wherein the grating medium comprises a photopolymer medium at least 100 um thick. Takeyama and Choi are related because both teach an optical system.
Choi discloses an optical system wherein the grating medium comprises a photopolymer medium ([0084] teaches a holographic diffraction grating formed in the photopolymer layer) at least 100 um thick ([0074] teaches the photopolymer layer to have a thickness from 10 to 100 micrometers, thus including 100 micrometers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Takeyama to incorporate the teachings of Choi and provide wherein the grating medium comprises a photopolymer medium at least 100 um thick. Doing so would allow for improved diffraction efficiency.

Regarding claim 55, Takeyama discloses the optical reflective device of claim 42, but fails to teach wherein the grating medium comprises a photopolymer medium at least 100 um thick. Takeyama and Choi are related because both teach an optical system.
Choi discloses an optical system wherein the grating medium comprises a photopolymer medium ([0084] teaches a holographic diffraction grating formed in the photopolymer layer) at least 100 um thick ([0074] teaches the photopolymer layer to have a thickness from 10 to 100 micrometers, thus including 100 micrometers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Takeyama to incorporate the teachings of Choi and provide wherein the grating medium comprises a photopolymer medium at least 100 um thick. Doing so would allow for improved diffraction efficiency.

Allowable Subject Matter
Claims 18-24 are allowed.
Claims 3, 7-12, 46, and 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 18 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 18, wherein the incident light and the reflected light form an angle bisected by a reflective axis tilted by at least 2.0 degrees with respect to a surface normal of the grating medium, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 19-24 are dependent on claim 18, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872